DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Species A in the reply filed on June 17, 2022 is acknowledged.  The traversal is on the ground(s) that the ISA of the PCT found that all claims satisfied the requirement of relating to a single general inventive concept, Applicant is provided no reason that the species are not so linked such as to form a single inventive concept, and there is no allegation of a search burden.  This is not found persuasive because the Examiner is not required to agree with the opinion of the ISA, Applicant has not stated any single general inventive concept that is present in each claim, and the ISA objects to claim 1 as being “so broad that it is not supported sufficiently by the embodiments in the description” which supports Examiner’s position that there is no single general inventive concept.  Further, the species are not so linked as to form a single general inventive concept because of the vastly different structural configurations and load paths of the species, and Applicant has not provided any single general inventive concept that is present in each species.  Finally, unity of invention does not rely on a lack of a search burden and Applicant has not provided any single inventive concept present in all claims and/or species.
The requirement is still deemed proper and is therefore made FINAL.
Examiner notes that claims 2-10 and 20 are no longer withdrawn as being drawn to a non-elected invention because they now depend from claim 11 which is part of the elected Group II.
Claims 5, 6, and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2022.  Examiner notes that claims 5, 6, and 8-10 require a shear stress wave or a torsion wave in the first segment which is not supported by the elected Species A related to Fig.’s 1-1d.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the stress wave” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that “a stress wave” and “a shear stress wave” are both previously recited functionally, but it is unclear whether “the stress wave” in claim 2 refers to one of these previously recited stress waves.  It appears that “the stress wave” in claim 2 is a newly recited stress wave that could include any of the previously recited stress waves, therefore “the stress wave” should be changed to “a stress wave” for clarity.  Claims 3, 4, 7 and 20 are rejected for depending from a rejected claim.
Regarding claim 3, it is unclear whether “one segment to a subsequent segment” in lines 2-3 are part of the previously recited segments or are different and additional segments because of the double positive recitation of “segment”.  For purposes of examination, the examiner interprets “one segment to a subsequent segment” to mean “one of the segments to a subsequent one of the segments”.
Regarding claim 7, it is unclear whether “one segment” in line 2 and “one other segment” in line 3 are part of the previously recited segments or are different and additional segments because of the double positive recitation of “segment”.  For purposes of examination, the examiner interprets “one segment” to mean “one of the segments” and interprets “one other segment” to mean “one other of the segments”.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 7, 11-13, 20 and 22 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansson et al (US 2016/0215573).
Regarding claim 11, Jansson discloses a cleft-mallet (e.g. 100) comprising: a first segment comprising an inner element (e.g. 104, Fig. 3); second segment comprising a radial element (e.g. 107, Fig. 3); a third segment comprising an outer tube (e.g. 110, Fig. 3); and a cleft (e.g. 303, Fig. 3); wherein: the outer tube has a first longitudinal axis (e.g. 308, Fig. 3); the inner element is arranged within the outer tube, the inner element having a second longitudinal axis (e.g. 308, Fig. 3); the radial element is functionally connected between a first end of the outer tube and a first end of the inner element (e.g. Fig. 3); the cleft separates the inner element, the outer tube, and the radial element from each other (e.g. Fig. 3); at least a part of the outer tube is a longitudinal segment configured for a stress wave (e.g. Fig. 3, paragraph 0036); at least a part of the inner element is a longitudinal segment configured for a stress wave (e.g. Fig. 3, paragraph 0036); and at least a part of the radial element is a radial segment configured for a shear stress wave (e.g. Fig. 3, paragraph 0036).
Regarding claim 2, Jansson further discloses that the first, second and third segments are connected to each other sequentially at respective connection portions and otherwise separated by the cleft, so that in use the stress wave generated on impact can only make a transition from the first segment to the second segment via a first one of the connection portions and can only make a transition from the second segment to the third segment via a second one of the connection portions (e.g. Fig. 3).
Regarding claim 3, Jansson further discloses that the stress wave changes direction and stress type at a transition from one segment to a subsequent segment (e.g. Fig. 3, paragraph 0036).
Regarding claim 4, Jansson further discloses that in the first segment, the stress wave is a linear stress wave (e.g. Fig. 3, paragraph 0036); in the second segment, the stress wave is a shear stress wave (e.g. Fig. 3, paragraph 0036); and in the third segment, the stress wave is a linear stress wave (e.g. Fig. 3, paragraph 0036).
Regarding claim 7, Jansson further discloses that in at least one segment, the stress wave comprises at least a compression stress wave (e.g. 104 and 110, Fig. 3, paragraph 0036); and in at least one other segment, the stress wave comprises at least a tension stress wave (e.g. 107, Fig. 3, paragraph 0036).
Regarding claim 12, Jansson further discloses that the inner element is selected from the group consisting of a tube and a rod (e.g. Fig.’s 2 and 3); and the second longitudinal axis is coinciding with the first longitudinal axis (e.g. Fig. 3).
Regarding claim 13, Jansson further discloses that a free second end of the outer tube, opposite the first end, defines a contact face for impacting an anvil (e.g. 106, Fig. 3, wherein Examiner notes that as only a cleft-mallet is claimed, limitations such as this are considered intended use limitations and are given little patentable weight; therefore as long as the disclosed device is capable of performing the intended use it is considered to anticipate the claimed limitation, and in this case the free second end of Jansson is capable of impacting an anvil).
Regarding claim 20, Jansson further discloses having a mechanical length measured in parallel to an impact line, wherein the segments together define at least one stress wave propagation path that is longer than the mechanical length (e.g. Fig. 3, paragraph 0036).
Regarding claim 22, Jansson further discloses that a free second end of the inner element, opposite the first end, defines a contact face for impacting an anvil (e.g. 102, Fig. 3, wherein Examiner notes that as only a cleft-mallet is claimed, limitations such as this are considered intended use limitations and are given little patentable weight; therefore as long as the disclosed device is capable of performing the intended use it is considered to anticipate the claimed limitation, and in this case the free second end of Jansson is capable of impacting an anvil).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678